Citation Nr: 1433644	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, to include sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This issue was remanded by the Board in September 2013 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a lung disorder, to include sarcoidosis, due to a disease or injury in service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service, nor may sarcoidosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

Pursuant to the September 2013 Board remand, the VA requested additional records from Homestead Air Force/Reserve Base, which responded in the negative in October 2013, and from the Air Force Historical Research Agency, which provided a response in May 2014.  The Veteran was also afforded a VA examination in June 2014.  All additional evidence was associated with the VBMS electronic claims file and considered in the July 2014 supplemental statement of the case.  Hence, and the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private treatment records, and the VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including sarcoidosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he has sarcoidosis which was caused by exposure to harmful chemicals in service.  He has submitted written statements describing the work that he did on airplanes which he alleges involved exposure to isocyanates, dichloromethane, glue, and isopropyl alcohol on a daily basis without any breathing protection or ventilation.

The Veteran's DD Form 214 lists his occupational specialty as aircraft mechanic.  VA attempted to verify the types of chemical exposure that would be likely for such a position, and in May 2014 a response was received from an archivist at the Air Force Historical Research Agency.  The archivist reported that as an aircraft mechanic, the Veteran could have encountered the claimed chemicals, although "the shops were equipped with large ventilating fans for such work with these items."  On the basis of this information, VA issued a Formal Finding on the information required to corroborate the Veteran's allegation of exposure to harmful chemicals which concluded that "[a]s an aircraft mechanic we have determined that the evidence suggest the [V]eteran might have been exposed to these agents."

The Board therefore finds that the Veteran may have had exposure to hazardous chemicals during his active duty service; however, as will be further discussed below, there is no evidence indicating that there is a relationship between chemical exposure and the appellant's current lung disorder.

The service treatment records are silent for any complaints related to the lungs or difficulty breathing.  His November 1960 separation examination does not include any notation of a lung or breathing disorder, and the Veteran checked "no" when asked if he had ever had any history of shortness of breath, pain or pressure in chest, or chronic cough.

Private treatment records show that since at least September 2007, the Veteran has been treated for sarcoidosis and hypercalcemia.  Chest X-rays taken in 2007 found cardiac silhouette within normal limits, elevation of the right hemidiaphragm, and hilar adenopathy, consistent with sarcoidosis.  The Veteran's medical records reveal that he smoked from about age 14 to age 40.  As noted above service connection may not be granted as a matter of law for a disorder caused by inservice tobacco use.  38 U.S.C.A. § 1103.  Postservice the appellant worked as a railroad brakeman and conductor.  

The Veteran was afforded a VA examination in June 2014 by a physician who discussed the appellant's relevant medical history, including his exposure to chemicals in service and his past treatment for sarcoidosis.  Following an in-person examination the examiner diagnosed the Veteran, in pertinent part, with sarcoidosis, hypertension, and a history of tobacco abuse.  The examiner found, however, that the Veteran's sarcoidosis was not secondary to exposure to isocyanates, dichloromethane, glue, or isopropyl alcohol in service.  The examiner explained that the relevant literature and research indicates that scientists have been unable to determine the etiology or pathogenesis of sarcoidosis, but that it is not a disorder which can be etiologically linked to any chemical exposure.

In light of the evidence of record discussed above, there is no competent medical evidence of a nexus between any lung disorder, to include sarcoidosis, and the Veteran's active duty service.  The only competent and probative opinion of record is the report of the June 2014 examiner.  This examiner performed an in-person examination of the Veteran and discussed the appellant's medical records and lay assertions.  On the basis of this information and his expert medical knowledge, the examiner concluded that the Veteran had sarcoidosis, but that there was no evidence linking sarcoidosis to exposure to harmful chemicals, including isocyanates, dichloromethane, glue, and isopropyl alcohol, in service.  There are no contradictory medical opinions to the June 2014 examiner's report, nor has the Veteran identified any medical professional who has concurred with his assertion that his sarcoidosis was caused by any event or injury in service.  The Board also reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment relating to the lungs, and the appellant has not asserted that this disorder began in service, but only that it began long after service and may be related to chemical exposure in service.

The only evidence in favor of the claims consists of lay statements from the Veteran that he believes his sarcoidosis is related to chemical exposure during military service.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report the symptoms of his disorder, he is not competent to provide a medical nexus opinion regarding its etiology, as that is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions in this regard have no probative value.

Furthermore, the Veteran has not at any time claimed continuity of symptomatology since service or that his current lung disorder or any related symptoms had their onset during service.  The earliest evidence of record of any lung disorder diagnosis is from 2007, over four decades following his separation from service.  The passage of so many years between discharge from active service and the medical documentation of a claim of disability is a factor that weighs against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also absolutely no evidence indicating that the Veteran's sarcoidosis manifested to a compensable degree within one year of discharge from active duty in 1960, nor has the appellant at any time asserted that it had, and therefore in-service onset of the disorder may not be presumed.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case, sarcoidosis or other lung disorder was not shown in-service, and the preponderance of the most probative evidence reveals no nexus between any currently diagnosed lung disorder and an event in the Veteran's service, including exposure to isocyanates, dichloromethane, glue, and isopropyl alcohol while working as an aircraft mechanic.  Without competent and probative evidence indicating that a disorder was caused by or otherwise related to an event during service that is of greater or at least equal weight to evidence to the contrary, service connection is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for a lung disorder, to include sarcoidosis.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

The claim is denied.


ORDER

Entitlement to service connection for a lung disorder, to include sarcoidosis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


